Per. Curiam:
We are unable to see the necessity of twenty-seven assignments of error in this case. There was one question of fact, viz., was the property outside the borough limits ? and, if so, there was the further question of law, whether the parties by their agreement had liquidated the damages b3r the amount of the note. The jury have found the question of fact in favor of the plaintiff below, and we think the court ruled the question of law correctly. We notice nothing in the other assignments which requires discussion.
Judgment affirmed.